Exhibit 10.7


 


 
PROMISSORY NOTE
 
$5,904.17
Durango, Colorado
 
March 1, 2009



 


 


 
FOR VALUE RECEIVED, and at the times hereinafter specified, the undersigned
(“Maker”) hereby promises to pay to the order of MATTHEW GREGAREK (hereinafter
referred to, together with each subsequent holder hereof, as “Holder”), at such
address as may be designated from time to time hereafter by any Holder, the
principal sum of FIVE THOUSAND NINE HUNDRED FOUR AND SEVENTEEN/100THS DOLLARS
($5,904.17), or so much thereof as shall have been advanced to or for the
benefit of Maker, together with interest on the principal balance outstanding
from time to time, as hereinafter provided, in lawful money of the United States
of America.
 
The term of this note shall commence as of the date hereof and, if not sooner
paid, the entire unpaid principal indebtedness, all accrued and unpaid interest,
and all other sums payable in connection with this note shall be due and payable
on March 1, 2010 (the “Maturity Date”).  Notwithstanding the foregoing sentence,
the maturity date of this note may be extended at the option of Maker for a
period of one year following the Maturity Date provided Holder receives a
renewal fee equal to 1.5% of the then outstanding principal balance due.  In no
event shall the maturity date of this note be later than  March 1,  2010.
 
During the period commencing on the date hereof and continuing until this note
is paid in full, (a) interest on the principal balance of this note shall accrue
at the rate of 15% per annum and (b) interest payments shall be made every 90
days, beginning 90 days for the date hereof.  Interest shall be computed on the
basis of a 360-day year, calculated for the actual number of days elapsed.
 
The Holder shall have the right, but not the obligation, to convert all or any
portion of the then aggregate outstanding Principal Amount of this Note,
together with any interest or fees due hereon into shares of Common Stock,
subject to the terms and conditions set forth herein at the rate of $0.01 per
share of Common Stock (“Fixed Conversion Price”) as same may be adjusted
pursuant to this Note.  The Holder may exercise such right by delivery to the
Maker of a written notice of conversion.
 

 
 

--------------------------------------------------------------------------------

 



 
The Holder shall not be entitled to convert on a Conversion Date that amount of
the Note in connection with that number of shares of Common Stock which would be
in excess of the sum of (i) the number of shares of Common Stock beneficially
owned by the Holder and its affiliates on a Conversion Date, (ii) any Common
Stock issuable in connection with the unconverted portion of the Note, and (iii)
the number of shares of Common Stock issuable upon the conversion of the Note
with respect to which the determination of this provision is being made on a
Conversion Date, which would result in beneficial ownership by the Holder and
its affiliates of more than 4.99% of the outstanding shares of Common Stock of
the Maker on such Conversion Date.  For the purposes of the provision to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversion by the Holder may exceed 4.99%.  The Holder shall have the authority
and obligation to determine whether the restriction contained in herein will
limit any conversion hereunder and to the extent that the Holder determines that
the limitation contained in this Section applies, the determination of which
portion of the Notes are convertible shall be the responsibility and obligation
of the Holder.  The Holder may waive the conversion limitation described herein
in whole or in part, upon and effective after 61 days prior written notice to
the Maker.  
 
In the event that the Holder elects to convert any amounts outstanding under
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a "Notice of
Conversion") to the Maker, which Notice of Conversion shall provide a breakdown
in reasonable detail of the Principal Amount, accrued interest and amounts being
converted.  The original Note is not required to be surrendered to the Maker
until all sums due under the Note have been paid.  On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees as entered in its records.  Each date on which a Notice of Conversion
is delivered or telecopied to the Maker in accordance with the provisions hereof
shall be deemed a "Conversion Date."
 
Pursuant to the terms of a Notice of Conversion, the Maker will issue
instructions to the transfer agent accompanied by an opinion of counsel, if so
required by the Maker's transfer agent and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Holder by
crediting the account of the Holder's designated broker within seven  (7)
business days after receipt by the Maker of the Notice of Conversion (the
"Delivery Date"). In the case of the exercise of the conversion rights set forth
herein the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Maker of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of such shares of
Common Stock, unless the Holder provides the Maker written instructions to the
contrary. Notwithstanding the foregoing to the contrary, the Maker or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on the Holder’s behalf via DWAC (or certificates free of restrictive
legends) if a registration statement providing for the resale of the shares of
Common Stock issuable upon the conversion of this Note is effective and the
Holder has complied with all applicable securities laws in connection with the
sale of the Common

Stock, including, without limitation, the prospectus delivery requirements.  In
the event that Conversion Shares cannot be delivered to the Holder via DWAC, the
Maker shall deliver physical certificates representing the Conversion Shares by
the Delivery Date.
 

 
 

--------------------------------------------------------------------------------

 



 
The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing that portion of the Principal Amount and
interest and fees to be converted, if any, by the then applicable Fixed
Conversion Price.
 
The Fixed Conversion Price and number and kind of shares or other securities to
be issued upon conversion shall be subject to adjustment from time to time upon
the happening of certain events while this conversion right remains outstanding,
as follows:
 


A. Merger, Sale of Assets, etc.  If the Maker at any time shall consolidate with
or merge into or sell or convey all or substantially all its assets to any other
corporation, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
such number and kind of shares or other securities and property as would have
been issuable or distributable on account of such consolidation, merger, sale or
conveyance, upon or with respect to the securities subject to the conversion or
purchase right immediately prior to such consolidation, merger, sale or
conveyance.  The foregoing provision shall similarly apply to successive
transactions of a similar nature by any such successor or purchaser.  Without
limiting the generality of the foregoing, the anti-dilution provisions of this
Section shall apply to such securities of such successor or purchaser after any
such consolidation, merger, sale or conveyance.


B. Reclassification, etc.  If the Maker at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid principal
portion thereof and accrued interest thereon, shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.


C. Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.

 
 

--------------------------------------------------------------------------------

 



D. Share Issuance.   So long as this Note is outstanding, if the Maker shall
issue any Common Stock except for the Excepted Issuances (as defined in the
Subscription Agreement), prior to the complete conversion or payment of this
Note, for a consideration less than the Fixed Conversion Price that would be in
effect at the time of such issue, then, and thereafter successively upon each
such issuance, the Fixed Conversion Price shall be reduced to such other lower
issue price.  For purposes of this adjustment, the issuance of any security or
debt instrument of the Maker carrying the right to convert such security or debt
instrument into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Fixed Conversion Price upon
the issuance of the above-described security, debt instrument, warrant, right,
or option and again upon the issuance of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
then applicable Conversion Price.  The reduction of the Fixed Conversion Price
described in this paragraph is in addition to the other rights of the Holder
described in the Subscription Agreement.




Whenever the Conversion Price is adjusted herein, the Maker shall promptly mail
to the Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a statement of the facts requiring such adjustment.


During the period the conversion right exists, Maker will reserve from its
authorized and unissued Common Stock not less than one hundred percent ( 100 %)
of the number of shares to provide for the issuance of Common Stock upon the
full conversion of this Note. Maker represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  Maker agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.


Upon any partial conversion of this Note, a replacement Note containing the same
date and provisions of this Note shall, at the written request of the Holder, be
issued by the Maker to the Holder for the outstanding Principal Amount of this
Note and accrued interest which shall not have been converted or paid, provided
Holder has surrendered an original Note to the Maker. In the event that the
Holder elects not to surrender a Note for reissuance upon partial payment or
conversion, the Holder hereby indemnifies the Maker against any and all loss or
damage attributable to a third-party claim in an amount in excess of the actual
amount then due under the Note.


 
Whenever any payment to be made hereunder is due on a day other than a Business
Day, such payment may be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest.  “Business Day” shall mean a day on which Holder’s offices are open
for business in Denver, Colorado.
 
Maker may prepay this note in whole or in part.
 

 
 

--------------------------------------------------------------------------------

 



 
All payments hereunder shall, at Holder’s option, be applied first to the
payment of accrued interest at the rate specified below, if any, second, to
accrued interest first specified above, and the balance applied in reduction of
the principal amount.  If any payment is not paid when due hereunder, then the
entire outstanding balance hereunder, including the interest component of the
delinquent payment, shall bear interest from the date such payment was due until
such payment is paid at a rate equal to 24.00% per annum (the “Default
Rate”).  In addition, upon the maturity date hereof, by acceleration or
otherwise, the entire balance of principal, interest, and other sums due shall
bear interest from such maturity date until paid at the Default Rate.
 
Any default in payment of any sum required hereunder or performance of any other
covenant or agreement herein contained shall constitute an “Event of Default”
hereunder and under each document securing this note, and any Event of Default
under any of such documents securing this Note shall constitute an Event of
Default hereunder.  Any default in payment or other terms of any other
indebtedness owed by Maker to Holder shall constitute an Event of Default
hereunder, and any default hereunder shall constitute a default under any other
such indebtedness.  Upon the occurrence of any Event of Default, the entire
balance of principal, accrued interest, and other sums owing hereunder shall, at
the option of Holder, become at once due and payable without notice or demand.
 
Maker and all parties now or hereafter liable for the payment hereof, primarily
or secondarily, directly or indirectly, and whether as endorser, guarantor,
surety, or otherwise, hereby severally (a) waive presentment, demand, protest,
notice of protest and/or dishonor, and all other demands or notices of any sort
whatever with respect to this note, (b) waive any defenses that might be
available to a surety or accommodation maker, (c) consent to impairment or
release of collateral, extensions of time for payment, and acceptance of partial
payments before, at, or after maturity, (d) waive any right to require Holder to
proceed against any security for this note before proceeding hereunder, (e)
consent to the release of any other party liable hereunder, without diminishing
or in any way affecting their liability hereunder, and (f) agree to pay all
costs and expenses, including attorneys’ fees and expenses, which may be
incurred in the collection of this note or any part thereof or in preserving,
securing possession of, and realizing upon any security for this note.
 
The provisions of this note and of all agreements between Maker and Holder are
hereby expressly limited so that in no contingency or event whatever shall the
amount paid, or agreed to be paid, to Holder for the use, forbearance, or
detention of the money to be loaned hereunder exceed the maximum amount
permissible under applicable law.  If from any circumstance whatever, the
performance or fulfillment of any provision hereof or of any other agreement
between Maker and Holder shall, at the time performance or fulfillment of such
provision is due, involve or purport to require any payment in excess of the
limits prescribed by law, then the obligation to be performed or fulfilled is
hereby reduced to the limit of such validity, and if from any circumstance
whatever Holder should ever receive as interest an amount which would exceed the
highest lawful rate, the amount which would be excessive interest shall be
applied to the reduction of the principal balance owing hereunder (or, at
Holder’s option, be paid over to Maker) and shall not be counted as interest.
 

 
 

--------------------------------------------------------------------------------

 



 
If any provision hereof or of any other document securing or related to the
indebtedness evidenced hereby is, for any reason and to any extent, invalid or
unenforceable, then neither the remainder of the document in which such
provision is contained, nor the application of the provision to other persons,
entities, or circumstances, nor any other document referred to herein, shall be
affected thereby, but instead shall be enforceable to the maximum extent
permitted by law.
 
Each provision of this note shall be and remain in full force and effect
notwithstanding any negotiation or transfer hereof to any other Holder or
participant.
 
MAKER HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE ARISING IN
CONNECTION WITH THIS NOTE, OR IN ANY WAY RELATED TO THE NEGOTIATION,
ADMINISTRATION, MODIFICATION, EXTENSION OR COLLECTION OF THE INDEBTEDNESS
EVIDENCED HEREBY.  MAKER STATES THAT IT HAS CONFERRED SPECIFICALLY WITH HOLDER
WITH RESPECT TO THIS WAIVER, AND MAKER HAS AGREED TO THIS WAIVER AFTER
CONSULTATION WITH ITS COUNSEL AND WITH FULL UNDERSTANDING OF THE IMPLICATIONS
HEREOF.
 
Regardless of the place of its execution, this note shall be construed and
enforced in accordance with the laws of the State of Colorado.
 


 

 
KURRANT MOBILE CATERING, INC.
 
By:
/s/ Christopher Bell
 
Its:  President
   






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

